DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The preliminary amendment of February 14, 202 has been ENTERED.

The replacement drawing sheet of February 14, 2020 has been APPROVED.

The drawings of February 14, 2020 as corrected by the drawing of the replacement drawing sheet of February 14, 2020 are hereby accepted as FORMAL.

Please note that any mention of a line number of a claim in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “transmission unit” in claim 1; “reception unit” in claim 1; “first integration unit” in claims 1, 6, and 10; “timing determination unit” in claims 1 and 3; “delay circuit unit” (including plurals) in claims 1, 2, 3, 5, 8, and 10; “distance calculation unit” in claims 1, 5, and 9; “second integration unit” in claim 2; and, “temperature correction unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claim limitations “transmission unit” in claim 1; “reception unit” in claim 1; “first integration unit” in claims 1, 6, and 10; “timing determination unit” in claims 1 and 3; “delay circuit unit” (including plurals) in claims 1, 2, 3, 5, 8, and 10; “distance calculation unit” in claims 1, 5, and 9; “second integration unit” in claim 2; and, “temperature correction unit” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For each of the claim limitations listed above the written description fails to give any detail at all beyond the recitation of the function of each. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
B.	The text of independent claim 11 is as follows:
“11 (currently amended). A measurement method for measuring a distance or a distance change to an object, the method comprising:  -4-Customer No. 31561 Application No.: TBA Docket No.: 095861-US-540-PCT a step of transmitting a transmission signal toward the object; a step of receiving a received signal obtained by reflection of the transmission signal at the object and binarizing the received signal; a step of generating, on the basis of transmission timing of the transmission signal, a first waveform data obtained by sampling the received signal at a sampling cycle, and generating first integrated waveform data by integrating the first waveform data for multiple times of transmission; a step of determining reference timing on the basis of a position of a first feature point which appears in the first integrated waveform data due to presence of the object, and generating a stop signal based on the reference timing, when the transmission signal is transmitted; a step of generating second waveform data by capturing the received signal from each of a plurality of delay elements connected in series in accordance with the generation of the stop signal, and generating second integrated waveform data by integrating the second waveform data by a predetermined clock cycle after determining the reference timing 
With respect to independent claim 11, on line 3 of the claim, the phrase, “step of transmitting a transmission signal toward the object” is indefinite and unclear in context as to how “step of transmitting a transmission signal …” differs from simply “transmitting a transmission signal …” in that the step-of format does not invoke 35 USC 112(f).  In claim 11, substantially the same remarks apply to “step of receiving …” (lines 4-5); “step of generating …” (lines 6-9); “step of determining …” (lines 10-13); “step of generating …” (lines 14-18); and, “step of calculating …” (lines 19-21).
Each of dependent claims 2-10 is unclear, at least, in that it depends from unclear, independent claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of claim limitations “transmission unit” in claim 1; “reception unit” in claim 1; “first integration unit” in claims 1, 6, and 10; “timing determination unit” in claims 1 and 3; “delay circuit unit” (including plurals) in claims 1, 2, 3, 5, 8, and 10; “distance calculation unit” in claims 1, 5, and 9; “second integration unit” in claim 2; and, “temperature correction unit” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Among these claim limitations listed, the “timing determination unit …”; the “distance calculation unit …”; and, the “temperature correction unit” are of sufficient complexity as to the claimed processing functions that each of these would involve specialized functions, which must be supported by disclosure of the computer and the algorithms for these specialized functions.  Drawing Figure 11 discloses a flowchart for the “distance calculation unit,” but it is at such a high level of generality that it would not inform one of ordinary skill-in-the-art of sufficient details of the algorithm so that one of ordinary skill-in-the-art could reasonably conclude that the inventors had possession of the invention at the time of filing.  As for the specialized functions for the “timing determination unit” and for the “temperature correction unit,” no algorithm is disclosed at all, so that, again, one of ordinary skill-in-the-art could reasonably conclude that the inventors had possession of the invention at the time of filing.  Moreover, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For each of the claim limitations listed above the written description fails to give any detail at all beyond the recitation of the function of each. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Objection to the Specification
The text of 37 CFR 1.71(a) is as follows:
“(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”
The specification is hereby objected to under 37 CFR 1.71(a) in that the written description does not disclose the invention “in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.”  Please see section 12 above.

Potentially-Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The text of independent claim 11 is as follows:
““11 (currently amended). A measurement method for measuring a distance or a distance change to an object, the method comprising:  -4-Customer No. 31561 Application No.: TBA Docket No.: 095861-US-540-PCT a step of transmitting a transmission signal toward the object; a step of receiving a received signal obtained by reflection of the transmission signal at the object and binarizing the received signal; a step of generating, on the basis of transmission timing of the transmission signal, a first waveform data obtained by sampling the received signal at a sampling cycle, and generating first integrated waveform data by integrating the first waveform data for multiple times of transmission; a step of determining reference timing on the basis of a position of a first feature point which appears in the first integrated waveform data due to presence of the object, and generating a stop signal based on the reference timing, when the transmission signal is transmitted; a step of generating second waveform data by capturing the received signal from each of a plurality of delay elements connected in series in accordance with the generation of the stop signal, and generating second integrated waveform data by integrating the second waveform data by a predetermined clock cycle after determining the reference timing which appears in the second integrated waveform data due to the presence of the object and on the basis of timing at which the stop signal is generated.”  (Bold added).
Regarding independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  This indication of allowability presumes that there is not an intention to invoke 35 USC 112(f).

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba et al (‘352) is of general interest in that it is the United States equivalent of the document JP 2015-75453 cited in the specification.
Kehl et al (‘155) is of general interest for disclosing a system and method of measuring distances using a plurality of sensors, shift registers, and integrators.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648